Citation Nr: 1226859	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-01 253	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a foot disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant had service with a Reserve unit, which included a period of active duty for training (ACDUTRA) from March 27 to July 24, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

(The decision below addresses the appellant's claims of service connection for headaches, a foot disability, and a left knee disability.  The claims of entitlement to service connection for hearing loss and tinnitus are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The appellant does not have a current diagnosis of a headache disorder.

2.  The appellant does not have a currently diagnosed foot disability.  

3.  The appellant does not have a current diagnosis of a left knee disability.


CONCLUSIONS OF LAW

1.  The appellant does not have headaches that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The appellant does not have a foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The appellant does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In February 2008, the appellant filed an informal claim for service connection for, among other things, headaches, a foot disability, and a left knee disability.  In response, the RO provided him with VA Form 21-526 (Application for Compensation and/or Pension) and informed him that he had one year to complete the formal application for VA disability benefits.  In May 2008, the RO received the appellant's VA Form 21-526, wherein he indicated his desire to file a claim of service connection for, among other things, a left knee disability.  The appellant did not mention headaches or a foot disability.  That same month, the RO sent him a letter notifying him of the evidence required to substantiate a service connection claim.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the appellant's disabilities.  With regard to the appellant's left knee claim, the letter requested that he provide information regarding the nature of the claimed disability and specific symptomatology.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The May 2008 VCAA notice letter did not specifically reference the appellant's claims of service connection for headaches and a foot disability, other than to request clarification as to whether the appellant was claiming service connection for headaches.  The Board notes, however, that the notice requirements under the VCAA can be satisfied with generic notice.  Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed.Cir.2007) (VA need not "'identify with specificity the evidence necessary to substantiate the [appellant's] claim'") (quoting Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1347 (Fed.Cir.2003)).  To be VCAA content-compliant, "the notice must identify the information and evidence necessary to substantiate the particular type of claim being asserted by the [claimant] (which we refer to here as 'generic notice'), but there is no indication that Congress intended to require an analysis of the individual claim in each case."  Id. at 1059.  Given that the claims presently before the Board are all claims of service connection, which were informally filed at the same time, and in light of the fact that the May 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and informed the appellant of the elements necessary to substantiate a service connection claim, the Board finds that the May 2008 notice letter afforded the appellant a meaningful opportunity to participate in the development of all of his service connection claims.  Thus, any error in failing to specifically mention the appellant's claims of service connection for headaches and a foot disability is nonprejudicial where, as here, the appellant was supplied with generic notice on how to substantiate a service connection claim.

Further, although the May 2008 notice letter does not address veteran status or how to substantiate a claim based on Reserve and/or National Guard duty, because, as will be discussed in further detail below, the outcome of the claims decided herein turns on whether the evidence establishes a current disability and not on whether the appellant has achieved veteran status, the Board finds no reason to remand the matters for additional notice on veteran status.  See Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claims has been obtained.  The evidence includes his service treatment records (STRs) and VA private medical records.  The appellant has not indicated that relevant records are outstanding and the Board is aware of none.

The Board has considered whether VA examinations were required in connection with the appellant's claims of service connection for headaches, a foot disability, or a left knee disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [claimant's] service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed in detail below, there is no evidence of a current headache, foot, or left knee disability.  There is also no evidence of persistent or recurrent symptoms of any headache, foot, or left knee disability.  Indeed, other than applying for service connection for those alleged disabilities, the appellant has produced no evidence, to include his own lay statements, that he has any headache, foot, or left knee disability or related symptomatology.  Without evidence of a current diagnosed disability, or persistent symptoms of a disability, there is no requirement to obtain VA medical examinations in this case.  See McLendon, supra.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).
 

II.  Analysis

In the instant case, the appellant seeks service connection for headaches, foot problems, and a left knee disability.  At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, active duty for training (ACDUTRA) is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

The Board notes that veterans who serve on regular active duty are entitled to several presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -- to assist them in substantiating their service connection claims.  38 U.S.C.A. §§ 1111, 1112, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).  However, the presumption of sound condition does not apply to an appellant whose claim is based on a period of ACDUTRA who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  Moreover, "where a claim is based on a period of [ACDUTRA], the presumption of aggravation under [38 U.S.C.A.] § 1153 is not applicable."  Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

In the instant case, the appellant has yet to achieve veteran status by virtue of his Reserve and/or National Guard service.  The Board notes that although it finds it necessary to remand the appellant's claims of service connection for hearing loss and tinnitus, which remand requires the agency of original jurisdiction (AOJ) to confirm the appellant's military service, verify his dates of service, and determine whether that service was active duty, ACDUTRA or inactive duty training, because the outcomes of appellant's claims of service connection for headaches, a foot disability, and a left knee disability turn on the fact that the evidence fails to establish currently diagnosed disability, the nature of the appellant's military service is not a determination that must be made before the Board can decide these claims.  See Degmetich v. Brown, 104 F.3d 1328, 1329, 1333 (Fed.Cir.1997) (affirming that 38 U.S.C.A. § 1131 requires a presently existing disability in order for a veteran to be entitled to compensation under that statute); McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A.  Headaches

In February 2008, the appellant filed an informal claim of service connection for headaches.  He did not indicate when his alleged headache disability began, nor did he report current treatment for headaches, or provide any description of his claimed headaches.  

The appellant's STRs contain a March 1966 report of medical history, wherein the appellant reported frequent or severe headaches.  The physician's summary noted "[r]ecurrent frontal headaches relieved by ASA."  The appellant also reported frequent or severe headaches on a June 1967 report of medical history.  On a February 1969 report of medical history, however, the appellant denied frequent or severe headaches.  At that time, he was clinically evaluated as normal, save for some abnormality of the upper extremities.  The STRs of record show no specific complaints or treatment in service related to the appellant's noted headaches.

In September 2008, the RO denied service connection for headaches upon finding that the appellant's STRs were silent for treatment or complaints of headaches and that there was no evidence of post-service treatment for headaches or of a continuity of symptomatology since service.  In his October 2008 notice of disagreement (NOD) and his January 2010 Form 9 (Appeal to the Board of Veterans' Appeals), the appellant failed to provide any specific reasons for why he disagreed with the RO's denial of his claim.

Upon review of the evidence, the Board finds that although the appellant had reported frequent or severe headaches in service (and perhaps even prior to service), the evidence of record fails to reveal that the appellant has been diagnosed with a specific headache disorder at any point during the pendency of his claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see Degmetich, supra; McClain, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, regardless of whether the appellant had a pre-existing headache disability that worsened in service or first experienced headaches in service, without evidence of a current headache disability, there is simply no basis upon which to award service connection.  38 C.F.R. § 3.303(b); see Degmetich and Brammer, both supra; cf. Maxson v. West, 12 Vet.App. 453, 460 (1999) (application of presumption of soundness or aggravation satisfies only the second element (incurrence or aggravation during service) necessary to establish service connection), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed.Cir.2000).  

In this regard, the Board is aware that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  While the appellant is certainly competent to report having headaches, as discussed above, the appellant has not indicated that he currently suffers from headaches or related symptomatology.  Furthermore, the appellant has not stated that he has had headaches continuously since service.

Under the circumstances, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for headaches.  Because the evidence fails to establish that the appellant has, at any point during the pendency of his claim, experienced headaches or been diagnosed as having a chronic headache disability, the claim of service connection for headaches must be denied.  See Brammer, supra.  In finding that service connection for headaches is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2011).

B.  Foot Disability

As with his alleged headache disability, the appellant has provided no detail with regard to his claimed foot disability.  The appellant has not indicated the onset of a foot disability or even a related injury in service.  Nor has the appellant described the nature of his claimed foot disability or referenced any type of continuous foot symptoms since service.  

A review of the appellant's STRs shows that in April 1967, he was sent to podiatry while in service.  However, there is no indication from the record why the appellant was referred to podiatry.  The report of a June 1967 medical examination noted that the appellant's feet were clinically evaluated as abnormal and the appellant reported foot trouble on his accompanying report of medical history.  Neither the specific nature of his reported foot trouble nor the noted abnormality is documented in the appellant's STRs.  On examination in February 1969, the appellant's feet were clinically evaluated as normal and on the accompanying report of medical history, the appellant denied foot trouble.

After review of the record, the Board finds that service connection for a foot disability is not warranted.  Although the appellant's STRs suggest some type of foot abnormality in service in 1967, the appellant denied foot problems in 1969 and his feet were clinically evaluated as normal at that time, this suggesting that any problem had resolved and a chronic disability had not resulted.  Further, other than the appellant's February 2008 application for VA benefits, wherein he applied for service connection for "foot problems," the claims folder is silent for evidence of a current foot disability.

Thus, while the evidence suggests that the appellant may have had some type of foot problem in service, the weight of the evidence does not establish a currently diagnosed foot disability.  There is no lay or medical evidence of record to show any current complaints related to the appellant's feet.  Nor is there any lay or medical evidence diagnosing a foot disability.  Further, the appellant has presented no evidence to establish a continuity of foot symptoms.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for a foot disability.  Because the evidence fails to establish that the appellant has, at any point during the pendency of his claim, been diagnosed as having a foot disability, the claim of service connection for a foot disability must be denied.  See Brammer, supra.  In finding that service connection for a foot disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

C.  Left Knee Disability

The appellant seeks service connection for a left knee disability, which he asserts was incurred in service in 1969.  The appellant's STRs contain the report of a February 1969 annual examination and accompanying report of medical history.  A review of those records reveals that the appellant's lower extremities were clinically evaluated as normal and that he had denied knee problems at that time.  The remainder of the appellant's STRs is silent for complaints or treatment related to the left knee. 

In filing a claim of service connection for a left knee disability, the appellant did not indicate the nature of his alleged disability or state that he had been diagnosed as having any specific left knee disability.  Nor did the appellant report current treatment related to the left knee or assert that he has experienced a continuity of knee symptoms since service.  Moreover, despite being specifically requested to provide information regarding the symptoms or problems, to include pain or limitation of motion, which the appellant was experiencing in connection with his claimed left knee disability via the RO's May 2008 notice letter, the appellant failed to do so.

As noted above, the Court has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza, supra.  After review of the record, the Board finds that service connection for a left knee disability is not warranted.  There is simply no evidence other than the appellant's informal and formal claims of service connection for a left knee disability that the appellant has, at any point since filing his 2008 claim, suffered from a left knee disability or related symptoms.  Indeed, the appellant has failed to proffer even lay evidence of a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (providing that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . a layperson is competent to identify the medical condition . . . .").  Thus, while the appellant is certainly competent to report having symptoms such as knee pain, as discussed above, the appellant has not indicated that he currently suffers from any knee related symptomatology.  Without evidence of a currently diagnosed left knee disability, the Board finds that the claim of service connection for a left knee disability must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Service connection for headaches is denied.

Service connection for a foot disability is denied.

Service connection for a left knee disability is denied.


REMAND

In February 2008, the appellant expressed his intent to file claims of service connection for hearing loss and tinnitus.  He asserted that he suffers from constant ringing in both ears and that his hearing loss was discovered during his military service.

A review of the appellant's STRs shows that audiometric testing conducted as part of a March 1966 medical examination for enlistment purposes revealed that the appellant's auditory thresholds at 4000 hertz were recorded to be 50 (55) in the right ear and 45 (50) in the left ear, which evidenced bilateral hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385 (stating that impaired hearing will be considered a disability for VA purposes when, among other things, the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater).  (The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures that are not in parentheses above.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses above.)  On the accompanying report of medical history, the appellant denied hearing loss.

Audiometric testing conducted as part of a June 1967 medical examination recorded the appellant's auditory thresholds to be zero (0) decibels in all tested frequencies, which, even when converted to ISO-ANSI standards, fails to evidence impaired hearing.  Audiometric testing data from February 1969, however, records the appellant's auditory thresholds at 4000 hertz to be 40, bilaterally, again evidencing hearing loss for VA purposes.

Post service private medical records contain a diagnosis of mild sloping to profound hearing loss.  In a May 2008 statement, the appellant's private physician opined that portions of the high frequency hearing loss in each ear could be secondary to noise induced trauma in the past, especially since the appellant had noted exposure to acoustic trauma from small arms fire and possibly artillery fire while in service.

At the outset, the Board notes that the evidence suggests that the appellant may have had hearing loss that pre-existed his verified period of ACDUTRA from March to July 1967.  Curiously, however, audiometric testing conducted in June 1967 failed to reveal any evidence of hearing loss, but hearing data from February 1969 again evidenced bilateral hearing loss at 4000 hertz.  The Board finds that such variances in the hearing data over a short period of time raise a question as to the accuracy of the June 1967 audiogram.

In the instant case, the appellant has not been afforded a VA examination in connection with his claims of service connection for hearing loss and tinnitus.  Upon review of the evidence of record, the Board finds that the duty to provide a medical examination in connection with the appellant's claims has been triggered.  Here, there is evidence of current hearing loss and tinnitus.  See Jandreau, supra (discussing when lay evidence is sufficient to diagnose a disability); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation").  Further, as documented in the May 2008 private physician's statement, the appellant has indicated in-service acoustic trauma.  The appellant's private physician also opined that the appellant's current hearing loss could be due to noise exposure.  Accordingly, the Board finds that that the matters must be remanded for the appellant to be scheduled for a VA audiology examination to address the questions set forth in the remand directives below.

Further, as noted above, the appellant has yet to demonstrate veteran status by virtue of his Reserve and/or National Guard service.  In this regard, the Board notes that the appellant's DD 214 reflects that he was serving on ACDUTRA from March 27 to July 24, 1967.  It was also noted that the appellant had 11 months and 17 days of "other service" and that the terminal date of his reserve service obligation was April 10, 1972.  The appellant's STRs also include the report of a February 1969 annual examination and a records request indicates the appellant had service with the State of Ohio National Guard.

As noted above, VA disability compensation is payable only to veterans.  As such, the issue of eligibility for service connection in this case could turn on the nature of the appellant's service and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  Thus, on remand, the AOJ should seek to clarify the appellant's service dates, branch(es) of service, and all periods of any active duty, ACDUTRA, or inactive duty training.  On remand, the appellant's complete military personnel records must be obtained and associated with the claims folder.  

Also on remand, the appellant must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the VCAA, which includes notice on veteran status.  See Dingess, supra.  Here, the VCAA notice letter provided to the appellant did not specifically inform him of the information and evidence necessary to substantiate a claim based on Reserve or National Guard service.  Accordingly, the appellant should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claims, which notice includes specific information on the element of veteran status based on National Guard and Reserve duty service.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim of service connection based on ACDUTRA and inactive duty training.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the appellant and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

3.  The AOJ must confirm the appellant's military service and verify dates of service.  The appellant should be asked to identify, with as much specificity as possible, each unit (National Guard or reserve) to which he was assigned.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period of service.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's personnel file or the like that may have been maintained with either his Reserve or National Guard unit or both.  The AOJ should also attempt to discern the type of activity the appellant was engaged in during any period of ACDUTRA or inactive duty training.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  The appellant should thereafter be afforded a VA audiology examination to evaluate his claim of service connection for hearing loss and tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review all of the service department records (medical and non-medical in nature) pertaining to the appellant's hearing, and any post-service records contained in the claims folder, to specifically include records from the appellant's private physician.  The audiologist should also take a detailed history from the appellant regarding any in-service noise exposure, the onset of his hearing loss and/or tinnitus, and the nature of his symptoms since service.  The following should be addressed:

a)  Did the appellant have hearing loss that pre-existed service?  If yes, the audiologist must cite to the evidence of record to support that conclusion.

b)  If the audiologist finds that hearing loss pre-existed service, does the evidence suggest that the appellant's hearing loss increased in severity in service?  (In this regard, the audiologist should specifically comment on the accuracy of any in-service audiograms.)

c)  If the audiologist finds that hearing loss did not pre-exist service, is it at least as likely as not that any current hearing loss had its onset during any period of active duty, ACDUTRA, or inactive duty training, or is otherwise attributable to any period of active duty, ACDUTRA, or inactive duty training?  

d)  Does the appellant currently experience tinnitus?  If so, is it at least as likely as likely as not that the appellant's tinnitus had its onset during any period of active duty, ACDUTRA, or inactive duty training, or is otherwise attributable to any period of active duty, ACDUTRA, or inactive duty training?  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion.  The audiologist should also discuss the significance of any post-service noise exposure on the appellant's current disability.  The audiologist should also set forth the medical reasons to accept or reject the appellant's theory that this current hearing loss and tinnitus are attributable to service.  

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in this request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for hearing loss and tinnitus.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


